Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10251011 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teaching of the features recited in the patent claims are similarly recited in the current application’s claims, see the comparison table below:
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 10880666 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teaching of the features recited in the patent claims are similarly recited in the current application’s claims, see the table below on page 22:


Current Application

US 10251011 B2

Claim 2. 
A system comprising: 
a power source to supply power to the system; 
a memory comprising environment information, the memory coupled to a processor; and 
a graphics pipeline apparatus comprising: a ray tracing engine to: 
normalize environment information to a position of an observer within a device coordinate space to generate normalized environment information relative to the observer; 
calculate, for the observer, ray tracing vector paths of sound sources or sensed events, wherein the ray tracing vector paths include vector path attributes that include one or more of positional information and directional information relative to the observer; 
generate a number of ray bundles for the sounds, wherein the ray bundles include a 










play back the normalized environment information to the observer as augmented reality sensory enhancements (AR) or virtual reality (VR) sensory enhancements based on the ray tracing vector paths. 



Claim 1. 
A system comprising: 
a power source to supply power to the system; 
a memory comprising environment information, the memory coupled to a processor; and 
a graphics pipeline apparatus comprising: a ray tracing engine to: 
normalize the environment information to a position of an observer to generate normalized environment information for the observer; 

calculate, for the observer, the sound sources or sensed events vector paths; 





generate a number of ray bundles for the sounds, the ray bundles including a 
play back the normalized environment information to the observer based on the vector paths.

Claim 3. 


2. The system of claim 1, wherein the vector paths include vector path attributes 

Claim 4. 
The system of claim 2, the ray tracing engine further to: adjust the number of frequency bands within the ray bundles based on acoustic properties of one or more of the sound sources.

4. The system of claim 3, wherein the ray tracing engine adjusts fidelity of the sound, by adjusting one or more of the number of ray bundles or the number of frequency bands based on the operating parameters.

5. 
The system of claim 2, wherein the environment information is captured by one or more capture devices for multiple n-dimensional environments, the environment information including one more of sounds from one or more sound sources or sensed events from one or more event sources, wherein, during the playing back of the environment information, the ray tracing engine is to attenuate at least one of the sounds to produce a surround sound experience for the observer based on the superposition of the ray bundles, wherein normalizing the environment information includes determining, by at least one of the capture devices, the 



9. 
The apparatus of claim 8, wherein the vector paths include vector path attributes including one more of positional information or directional information, wherein the environment information is to be captured by one or more capture devices for multiple n-dimensional environments, the environment information is to include one more of sounds from one or more sound sources or sensed events from one or more event sources, wherein, during the playing back of the environment information, the ray tracing engine is to attenuate at least one of the sounds to produce a surround sound experience for the observer based on the 

Claim 6. 
The system of claim 5, the ray tracing engine further to: superimpose the ray bundles to the visual information presented during playback, and wherein attenuating at least one of the sounds is based on the superposition of the ray bundles, produces a ray trace Doppler effect for the observer, by applying a relative motion filter to the normalized environment information.

3. 
The system of claim 2, wherein the ray tracing engine superimposes the ray bundles to the visual information presented during playback, and wherein attenuating at least one of the sounds is based on the superpositioning of the ray bundles, produces a ray trace Doppler effect for the observer, by applying a relative motion filter to the normalized environment information.

Claim 7. 
The system of claim 6, the ray tracing engine further to: adjust fidelity of the sound, by adjusting one or more of the 



11. 
The apparatus of claim 10, wherein the ray tracing engine is to adjust fidelity of the sound, by adjusting one or more of the 

Claim 8. 
The system of claim 6, wherein the user preferences include render adjustments, wherein the ray trace engine is trained during a training session with the observer, and the system further comprising feedback devices, wherein the feedback devices include one or more speakers to output the sounds, or actuators to relay tactile information to a tactile surface based on one or more of the render adjustments or the sounds, wherein the tactile surface is two-dimensional or three-dimensional.

5. 
The system of claim 3, wherein the user preferences include render adjustments, wherein the ray trace engine is trained during a training session with the observer, the system further comprising feedback devices, wherein the feedback devices include one or more speakers to output the sounds, or actuators to relay tactile information to a tactile surface based on one or more of the render adjustments or the sounds, wherein the tactile surface is two-dimensional or three-dimensional.

Claim 9. 
The system of claim 5, further comprising a capture device manager to: detect, for the capture devices, one or more of a 



6. 
The system of claim 2, further comprising a capture device manager to: detect, for the capture devices, one or more of a 

Claim 10. 
The system of claim 9, the ray tracing engine further to: attenuate output of one or more of the sounds based on one or more of the assigning of the one or more capture devices or the operating parameters, wherein the capture device manager adjusts the capture device mode of one or more of the capture devices based on the change to the capture device capabilities or the capture device mode, and wherein one of more of the ray tracing engine or the device capture manager are trained based on the operating parameters, the capture device mode, the capture device capabilities, the change to the capture device mode, or the change to the capture device capabilities.

7. 
The system of claim 6, wherein the ray tracing engine attenuates output of one or more of the sounds based on one or more of the assigning of the one or more capture devices or the operating parameters, wherein the capture device manager adjusts the capture device mode of one or more of the capture devices based on the change to the capture device capabilities or the capture device mode, and wherein one of more of the ray tracing engine or the device capture manager are trained based on the operating parameters, the capture device mode, the capture device capabilities, the change to the capture device mode, or the change to the capture device capabilities.

Claim 11. 


claim 1. 


Claim 12. 
An apparatus comprising: a memory comprising environment information; and a graphics pipeline apparatus comprising: a ray tracing engine to: normalize environment information to a position of an observer within a device coordinate space to generate normalized environment information relative to the observer; calculate, for the observer, ray tracing vector paths of sound sources or sensed events, wherein the ray tracing vector paths include vector path attributes that include one or more of positional information and directional information relative to the observer; generate a number of ray bundles for the sounds, 

8. 
An apparatus comprising: a memory comprising environment information; and a graphics pipeline apparatus comprising: a ray tracing engine to: normalize the environment information to a position of an observer to generate normalized environment information for the observer; calculate, for the observer, the sound sources or sensed events vector paths; generate a number of ray bundles for the sounds, the ray bundles including a number of frequency bands based on acoustic properties of one or more of the sound sources, wherein the environment information is further to include one or more objects or surfaces in the path of one 

Claim 13. 
The apparatus of claim 12, wherein the number of ray bundles include a number of surround sound bands for surround sound type acoustic effects. 


9. 
The apparatus of claim 8, wherein the vector paths include vector path attributes including one more of positional information or directional information, wherein the environment information is to be captured by one or more capture devices for multiple n-dimensional environments, the environment information is to include one more of sounds from one or more sound sources or sensed events from one or more event 

Claim 14. 
The apparatus of claim 12, the ray tracing engine further to: adjust the number of frequency bands within the ray bundles based on acoustic properties of one or more of the sound sources.

11. 
The apparatus of claim 10, wherein the ray tracing engine is to adjust fidelity of the sound, by adjusting one or more of the number of ray bundles or the number of frequency bands based on the operating parameters.

Claim 15. 
The apparatus of claim 12, wherein the environment information is captured by 




9. 
The apparatus of claim 8, wherein the vector paths include vector path attributes 

Claim 16. 


10. 


Claim 17. 
The apparatus of claim 16, the ray tracing engine further to: adjust fidelity of the sound, by adjusting one or more of the number of ray bundles or the number of frequency bands based on the operating parameters.

11. 
The apparatus of claim 10, wherein the ray tracing engine is to adjust fidelity of the sound, by adjusting one or more of the number of ray bundles or the number of frequency bands based on the operating parameters.

Claim 18. 
The apparatus of claim 16, wherein the user preferences include render adjustments, wherein the ray trace engine is trained during a training session with the observer, and the apparatus further 

12. 
The apparatus of claim 10, wherein the user preferences include render adjustments, wherein the ray trace engine is trained during a training session with the observer, the apparatus further 

Claim 19. 
The apparatus of claim 15, further comprising a capture device manager to: detect, for the capture devices, one or more of a capture device mode of operation, capture device capabilities, or a change to the capture device mode or a change to the capture device capabilities based on one or more operating parameters; assign one or more of the capture devices to capture at least a first microphone of the microphones to a first sound of the sounds or a first sensor of the sensors to a first sensed event of the sensed events based on one or more of the 


13. The apparatus of claim 9, further comprising a capture device manager to: detect, for the capture devices, one or more of a capture device mode of operation, capture device capabilities, or a change to the capture device mode or a change to the capture device capabilities based on one or more operating parameters; assign one or more of the capture devices to capture at least a first microphone of the microphones to a first sound of the sounds or a first sensor of the sensors to a first sensed event of the sensed events based on one or more of the user preferences, the application 

Claim 20. At least one non-transitory computer readable storage medium comprising a set of instructions, which when executed, cause a computing device to: normalize environment information to a position of an observer within a device coordinate space to generate normalized environment information relative to the observer; calculate, for the observer, ray tracing vector paths of sound sources or sensed events, wherein the ray tracing vector paths include vector path attributes that include one or more of positional information and directional information relative to the observer; generate a 

14. At least one non-transitory computer readable storage medium comprising a set of instructions, when executed, cause a computing device to: normalize, by a ray tracing engine, environment information in a memory to a position of an observer to generate normalized environment information for the observer; calculate, for the observer, the sound sources or sensed events vector paths; generate a number of ray bundles for the sounds, the ray bundles including a number of frequency bands based on acoustic properties of one or more of the sound sources, wherein the environment information is further to 

21. The least one non-transitory computer readable storage medium of claim 20, wherein the number of ray bundles include a number of surround sound bands for surround sound type acoustic effects.

15. The least one non-transitory computer readable storage medium of claim 14, wherein the vector paths include vector path attributes including one more of positional information or directional information, wherein one or more capture devices capture the environment information for multiple n-dimensional environments, wherein the environment information includes one more of sounds from one or more sound sources or sensed 




Current Application

US 10880666 B2

Claim 2. 
A system comprising: 
a power source to supply power to the system; 

a graphics pipeline apparatus comprising: a ray tracing engine to: 
normalize environment information to a position of an observer within a device coordinate space to generate normalized environment information relative to the observer; 
calculate, for the observer, ray tracing vector paths of sound sources or sensed events, wherein the ray tracing vector paths include vector path attributes that include one or more of positional information and directional information relative to the observer; 


generate a number of ray bundles for the sounds, wherein the ray bundles include a number of frequency bands wherein the number of ray bundles include a number 










play back the normalized environment information to the observer as augmented reality sensory enhancements (AR) or virtual reality (VR) sensory enhancements based on the ray tracing vector paths.

Claim 1. 
A system comprising: 
a power source to supply power to the system; 

a graphics pipeline apparatus comprising: a ray tracing engine to:
 normalize the environment information to a position of an observer within a device coordinate space to generate normalized environment information relative to the observer; 
calculate, for the observer, ray tracing vector paths of sound sources or sensed events, wherein the ray tracing vector paths include vector path attributes that include one or more of positional information and directional information relative to the observer; 
Claim 2. The system of claim 1, the ray tracing engine further to: 
generate a number of ray bundles for the sounds, the ray bundles including a number of frequency bands based on 

apply two or more of an absorption filter, an attenuation filter, and a reflective filter to the normalized environment information to form filtered normalized environment information associated with acoustic properties of objects and surfaces, based on attributes of the ray tracing vector paths of the sound sources or sensed events; and 

play back the filtered normalized environment information to the observer as augmented reality sensory enhancements (AR) or virtual reality (VR) sensory enhancements based on the ray tracing vector paths.

Claim 3

See claim 2

Claim 4

See claim 4

Claim 5

See claim 2

Claim 6

See claim 3

Claim 7

See claim 4

Claim 8

See claim 5

Claim 9

See claim 6

Claim 10

See claim 7

Claim 11

See claim 1

Claim 12

See claim 8

Claim 13

See claim 2

Claim 14

See claims 14 and 21

Claim 15

See claims 9 and 15

Claim 16

See claims 10, 16 and 23

Claim 17

See claims 11 and 24

Claim 18

See claims 12, 18 and 25

Claim 19

See claim 26

Claim 20

See claim 21 a memory comprising environment information; and a graphics pipeline apparatus i.e. equated as a non-transitory computer readable storage medium.

Claim 21

See claim 21


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613